Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

No.

 

JAMES EDWARD HOFFMAN, and US
EXPRESS LOGISTICS II LLC,
Defendants

§

CHANTELLE CAMPBELL and §
NATHANIEL CAMPBELL, §
Plaintiffs §

§

Vv. §
§

§

§

PLAINTIFFS’ ORIGINAL COMPLAINT FOR PERSONAL INJURY
TO THE HONORABLE COURT:

Plaintiffs Nathaniel Campbell and Chantelle Campbell, by and through their attorneys
of record, SLOAN, HATCHER, PERRY, RUNGE, ROBERTSON & SMITH (John D. Sloan, Jr. and
Francheska Bardacke), files this Original Complaint against Defendant James Edward Hoffman
and Defendant US Express Logistics IIT LLC, and for causes of action respectfully shows the
Court as follows:

PARTIES

1. Plaintiff Chantelle Campbell is an individual who resides in Kissimmee, in
Osceola County, Florida.

2 Plaintiff Nathaniel Campbell is an individual who resides in Kissimmee, in
Osceola County, Florida.

3. Defendant James Edward Hoffman (“Hoffman”) is an individual. Upon

information and belief, Defendant Hoffman resides at 329 Central Ave, Apartment No. 1 in
Case 1:21-cv-00615-LF-SMV Document 1 Filed 07/02/21 Page 2 of 14

Lockland, in Hamilton County, Ohio 45215. He may be served with process at 329 Central Ave,
Apartment No 1, Lockland Ohio in the County of Hamilton, 45215, or wherever he may be found.

4. Defendant US Express Logistics III LLC is a foreign limited liability company
that is organized under the laws of the State of Ohio with its principal office in Liberty Township,
Ohio. All of Defendant US Express Logistics III LLC’s acts and omissions as described herein
were performed or neglected by its agents, ostensible agents, servants, employees, and/or owners,
specifically including James Edward Hoffman, acting in the course and scope of their respective
agencies, ostensible agencies, services, employments and/or ownerships. US Express Logistics
III LLC may be served with process through its registered agent, Nariman Guseinov, located at

7598 Cherokee Lane, Liberty Township, OH 45044, or wherever it may be found.
MISNOMER DOCTRINE

5. It is Plaintiffs’ intention to sue (1) the driver of the commercial tractor-trailer
involved in the collision subject of this lawsuit and (2) the entity or entities that employed

Defendant James Edward Hoffman at the time of the incident made the basis of this Complaint.

6. After diligent research and investigation, Plaintiffs believe that the individuals and
entities named as defendants herein have been correctly named in these capacities, and brings this
action against Defendants in their assumed and/or common name(s). In the event that any proper
party is misnamed in or omitted from this petition, Plaintiffs request that the true name of such

party be substituted pursuant to Fed. R. Civ. P. 15 (C) and the misnomer doctrine.

JURISDICTION AND VENUE
Case 1:21-cv-00615-LF-SMV Document 1 Filed 07/02/21 Page 3 of 14

7. The United States District Court for the District of New Mexico has original
jurisdiction over this matter under 28 U.S.C. §1332(a) because the amount in controversy exceeds

$75,000.00 and Plaintiff is of different citizenship than all defendants.

8. Venue in this Court is proper pursuant to 28 U.S.C. §§ 111 and 1441 (a) as all or
a substantial part of Plaintiffs’ claims, causes of actions, and damages occurred in Guadalupe

County, New Mexico.

AGENCY/RESPONDEAT SUPERIOR
9. Whenever it is alleged in this Petition that Defendant James Edward Hoffman did
any act or thing, it is also meant that his agents, servants, employees, parent agents, ostensible
agents, agents by estoppel and/or representatives, did such act or thing and, at the time such act or
thing was done, it was done with Defendant US Express Logistics ITI LLC’s authorization or was
done in the normal routine course of the agency or employment of Defendant US Express Logistics
I LLC.
FACTS
10. On October 24, 2020 at approximately 3:32 p.m., Plaintiffs Chantelle and
Nathaniel Campbell were driving eastbound on Interstate 40 near milepost 307 in Guadalupe
County, New Mexico. Nathaniel Campbell was driving a Ford Ecoline Penske box truck and
Chantelle Campbell was in the passenger seat with their Chevy Camaro being hauled behind the
truck. Chantelle and Nathaniel came to a stop on the road due to traffic. At that same time,
Defendant James Hoffman was operating a 2017 VOLVO CMV commercial tractor-trailer,
bearing Indiana License Plate No. J186781, in the course and scope of his employment with
Defendant US Express Logistics III LLC. With total disregard to the safety of others, Defendant

Hoffman, approaching at a high rate of speed, failed to slow his tractor-trailer in heavy traffic
Case 1:21-cv-00615-LF-SMV Document 1 Filed 07/02/21 Page 4 of 14

thereby striking the rear trailer of a second commercial tractor-trailer and striking the rear of
Plaintiffs’ box truck with their Chevy Camaro in tow. The impact of the crash caused Plaintiffs’
vehicle to spin sideways and block both eastbound lanes of the Interstate, causing the damages and
injuries to Plaintiffs subject of this cause of action. Nathaniel Campbell was tended to by EMS
and then transported by air to Amarillo, Texas. New Mexico State Police Officer Scott Apodaca
determined the crash was caused by James Hoffman’s inattention and issued him a citation for
careless driving.

11. Asaresult of Defendant James Hoffman and Defendant US Express’ negligent
conduct, Plaintiffs Chantelle Campbell and Nathaniel Campbell suffered severe personal
injuries and damages which will be described below.

12. At all times material hereto, Defendant James Hoffman was employed by
Defendant US Express Logistics IMI] LLC and was acting at Defendant US Express Logistics III
LLC’s direction and for Defendant US Express’ benefit.

13. At all times material hereto, Defendant Hoffman was in the course and scope of
his employment with Defendant US Express Logistics I LLC.

14. ‘At all times material hereto, Defendant Hoffman was engaged in the furtherance
of Defendant US Express Logistics III LLC’s business.

15. Atall times material hereto, Defendant Hoffman was engaged in accomplishing a
task for which he was employed by Defendant US Express Logistics IIT LLC.

16. Atall times material hereto, Defendant Hoffman was negligent in the operation of
the vehicle owned by US Express Logistics IIT LLC.

COUNT I — NEGLIGENCE - DEFENDANT JAMES EDWARD HOFFMAN

17. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 5 of 14

herein.

18. At all times relevant hereto, Defendant James Edward Hoffman had a duty to
exercise ordinary care; that is, to exercise the degree of care that a reasonable and prudent person
would use to prevent foreseeable risks of harm to others under the same or similar circumstances.
James Edward Hoffman’s duty of care specifically included, but was not limited to, the duty to
operate US Express Logistics IIT LLC’s commercial motor vehicle in a reasonable, prudent and
safe manner; to obey the applicable traffic laws; and to exercise reasonable care for the safety of

others, including Plaintiffs.

19. | Onthe occasion in question, James Edward Hoffman breached his duty and failed
to exercise ordinary care. James Edward Hoffman’s negligent, careless, and/or reckless

disregard of duty included, but was not limited to, the following acts and omissions:

a. Failing to keep a proper lookout;

b. Failing to pay adequate attention;

C. Failing to use due caution;

d. Failing to operate his vehicle in a safe manner;

e. Failing to apply his brakes properly and timely;
To Driving while distracted;

g. Careless driving;

h. Reckless driving;

1. Operating his vehicle without regard for the safety and welfare of other
persons or property; and

i. Operating his vehicle in a manner inconsistent with that in which a
reasonably prudent person would have operated a vehicle under the same or
similar circumstances.
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 6 of 14

20. Each and all of the above-stated acts and/or omissions constitute negligence or,
alternatively, conscious indifference to the rights of Chantelle and Nathaniel Campbell and the
New Mexico motoring public. Plaintiffs reserve the right to plead additional and/or more specific

acts and omissions in the future as additional facts become known.

21. Defendant James Edward Hoffman’s negligent, careless, and/or reckless
disregard of his duty was a cause of the resulting collision and injuries suffered by Chantelle and
Nathaniel Campbell, for which Plaintiffs seek damages within the jurisdictional limits of this

Court.

22. Defendant Hoffman’s acts and/or omissions described herein were reckless and/or
grossly negligent as those terms are defined in New Mexico law. Defendant Hoffman was
consciously indifferent to the life and wellbeing of the New Mexico public, including Chantelle
and Nathaniel Campbell. Accordingly, Plaintiffs are entitled to an award of punitive damages

against Defendant James Edward Hoffman.

COUNT II — NEGLIGENCE PER SE — JAMES EDWARD HOFFMAN AND
US EXPRESS LOGISTICS II, LLC

23. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth
herein.

24.  Atall times relevant hereto, Defendant Hoffman was obligated to comply with the
safety requirements established by statutes, regulations, rules, and other requirements. Said
statutes, regulations, rules, and other requirements have been promulgated for the safety and
benefit of the public at large, Chantelle and Nathaniel Campbell, and the New Mexico motoring
public.

25. James Edward Hoffman’s negligent acts and omissions as described herein

6
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 7 of 14

violated various provisions of the New Mexico Statutes, including but not limited to the following:

. Failure to control speed in violation of 66-7-301(B)(1) NMSA (1978);

©

os

. Failure to keep a safe following distance in violation of 66-7-318 NMSA (1978);

Q

. Failing to yield the right of way in violation of 66-7-329 NMSA (1978);
d. Failure to keep a proper lookout in violation of 66-8-114 NMSA (1978);
e. Reckless driving in violation of 66-8-113 NMSA (1978);
Plaintiffs reserve the right to plead additional and/or more specific violations in the future as

additional facts become known.

26. These statutes, regulations, rules, and other requirements were designed to protect
a class of persons to which Nathaniel and Chantelle Campbell belonged, and seek to prevent the
type of injuries and damages suffered by Nathaniel and Chantelle Campbell.

27. James Edward Hoffman’s violations of the statutes in question were without any
legal excuse. Because of these and other violations, Defendant Hoffman was negligent per se.
Accordingly, James Edward Hoffman is held to be strictly liable for the consequences of such
violations, and US Express Logistics III LLC is also held to be strictly liable under the doctrine
of respondeat superior.

28. Defendants’ negligence per se was a cause of the resulting collision and injuries
suffered by Chantelle and Nathaniel Campbell, for which Plaintiffs seek damages within the
jurisdictional limits of this Court.

29. Defendants’ acts and/or omissions described herein were reckless, grossly negligent
and/or wanton as those terms are defined in New Mexico law. Defendants were consciously
indifferent to the life and wellbeing of the New Mexico public, including Nathaniel Campbell

and Chantelle Campbell. Accordingly, Plaintiffs are entitled to an award of punitive damages
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 8 of 14

against Defendants.
COUNT Ill — NEGLIGENCE - US EXRESS LOGISTICS UI, LLC

30. Defendant Hoffman was an employee/statutory employee of Defendant US
Express Logistics ITI LLC and was in the course and scope of his employment at the time of the
collision. The negligence/negligence per se of Defendant Hoffman is therefore imputed to the
Defendant US Express Logistics III LLC. The negligence/negligence per se of Defendant US
Express Logistics III LLC, directly and vicariously, was the proximate cause of the collision in
question, pursuant to the legal doctrine respondeat superior.

31. In the alternative, Defendant US Express Logistics III LLC is responsible for the
negligent acts and/or omissions of Defendant Hoffman because at the time and place in question,
Defendant Hoffman was operating a commercial vehicle under Defendant US Express Logistics
III LLC US DOT authority and he, as well as Defendant US Express Logistics III LLC, were
therefore subject to the Federal Motor Carrier Safety Regulations, including 49 C.F.R. §376.12
(c)(1). Accordingly, at all relevant times hereto, Defendant Hoffman was a statutory employee of
Defendant US Express Logistics II LLC and Plaintiffs Nathaniel and Chantelle Campbell are
members of the class of persons 49 C.F.R. §376.12 (c) (1) was designed to protect.

A. Negligent Hiring

32. Plaintiffs allege herein that Defendant US Express Logistics IIT LLC was
negligent in the hiring of James Edward Hoffman, in that Defendant knew, or in the exercise of
reasonable care should have known, that James Edward Hoffman was unfit or unqualified for a
position that would require him to safely operate commercial motor vehicles.

33. The foregoing act(s) and/or omission(s), alone or in combination with others,

constituted negligence and gross negligence, which proximately caused the occurrence made the
Case 1:21-cv-00615-LF-SMV Document 1 Filed 07/02/21 Page 9 of 14

basis of this action and Plaintiffs’ injuries and damages. Plaintiffs reserve the right to plead more
specifically as facts become more fully known in discovery. —
B. Negligent Training

34. Plaintiffs allege herein that Defendant US Express Logistics II LLC was
negligent in the training of his employee, James Edward Hoffman, in the following particulars:

a. Defendant US Express Logistics ITT LLC knew, or in the exercise of
reasonable care should have known, that James Hoffman was unfit or
unqualified for a position in which he was required to safely operate and
drive commercial motor vehicles particularly concerning the operation of a
commercial motor vehicle;

b. Defendant US Express Logistics IMI LLC failed to properly train and/or
instruct its employee, James Hoffman, for the job he was to perform and
for the safe operation of a commercial motor vehicle, including, but not
limited to, proper speed, keeping a safe distance, keeping a proper lookout,
giving full attention to the road, yielding to the traffic in front of him,
defensive driving; and

é, Defendant US Express Logistics III LLC failed to instruct or train its
employee, James Hoffman, concerning the commercial motor vehicle he
was given to operate by Defendant US Express Logistics III LLC and
allowed his employee to drive a commercial motor vehicle when it knew or
should have known that the employee was not capable of or qualified in
operating the vehicle safely and prudently.

35. Each and all of the foregoing act(s) and/or omission(s), alone or in combination
with others, constituted negligence and gross negligence, which proximately caused the occurrence
made the basis of this action and Plaintiff's injuries and damages. Plaintiff reserves the right to
plead more specifically as facts become more fully known in discovery.

C. Negligent Supervision

36. Plaintiffs incorporate the allegations contain in paragraphs 31 - 35 above. In

addition, Plaintiffs allege herein that Defendant US Express Logistics III LLC was negligent in

the supervision of its employee, James Hoffman, in the following particulars:
Case 1:21-cv-00615-LF-SMV Document 1 Filed 07/02/21 Page 10 of 14

a. Defendant US Express Logistics IIT LLC knew, or in the exercise of
reasonable care should have known, that James Hoffman was unfit or
unqualified for a position which he was required to safely operate a
commercial motor vehicle;

b. Defendant US Express Logistics III LLC to supervise James Hoffman
for the job that he was to perform; and

é. Defendant US Express Logistics III LLC failed to supervise its employee,
James Hoffman, on the date of the incident in question, and allowed or
failed to prevent James Hoffman from operating a commercial motor
vehicle in an unsafe manner on US Express Logistics III LLC’s behalf,
for their benefit, and for their monetary profit.

37. Each and all of the foregoing act(s) and/or omission(s), alone or in combination
with others, constituted negligence and gross negligence which proximately caused the occurrence
made the basis of this action and Plaintiff's injuries and damages. Plaintiffs reserve the right to
plead more specifically as facts become more fully known in discovery.

D. Negligent Retention

38. Plaintiffs incorporate the allegations contained in paragraphs 31 - 37 herein.
Additionally, Plaintiffs allege herein that Defendant US Express Logistics III LLC was negligent
in the retention of James Edward Hoffman as a commercial motor vehicle driver, in that
Defendant US Express Logistics III LLC knew, or in the exercise of reasonable care should have
known, that James Edward Hoffman was unfit or unqualified for a position which he was
required to safely operate a commercial motor vehicle. Further, Defendant US Express Logistics
Il LLC knew, or in the exercise of reasonable care should have known, that James Edward
Hoffman had not been provided adequate, if any, training by Defendant US Express Logistics III
LLC concerning the safe operation of a commercial motor vehicle. Despite this actual or

constructive knowledge, Defendant US Express Logistics IMI LLC, negligently and gross
negligently retained James Edward Hoffman from the date on which he was hired until and
including the date of the incident in question. During that time, Defendant US Express Logistics

10
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 11 of 14

III LLC allowed Defendant Hoffman to operate, or failed to prevent Defendant Hoffman from
operating, in an unsafe manner a commercial motor vehicle on Defendant US Express Logistics
III LLC’s behalf, for Defendant US Express Logistics III LLC’s benefit, and for Defendant US
Express Logistics IT] LLC’s monetary gain.

39. Each and all of the foregoing acts or omissions, singularly or in combination with
others, constituted negligence and gross negligence, which proximately caused the occurrence
made the basis of this action and Plaintiff's damages. Plaintiffs reserve the right to plead more

specifically as facts become more fully known in discovery.

DAMAGES

40. Plaintiffs Chantelle and Nathaniel Campbell request that the jury consider what
sum of money, if paid now in cash, would fairly and reasonably compensate their injuries and
damages sustained as a result of Defendants’ wrongful conduct.

41. Asa direct and proximate result of Defendants’ negligence, Plaintiffs Chantelle
and Nathaniel Campbell have suffered serious personal injuries and damages.

42. As a direct and proximate result of Defendants’ negligence, Plaintiff Nathaniel
Campbell suffered severe personal injuries, including injuries to his back, neck, shoulders, ribs,
and left side of his body from his ankle to his hip and up to his neck, and he was air lifted from the
scene of the crash to Amarillo, Texas for treatment.

43. As a direct and proximate result of Defendants’ negligence, Plaintiff Chantelle
Campbell suffered severe personal injuries, including injuries to her back, neck and shoulder and
pain on her left side. Plaintiff Chantelle Campbell believes some of her injuries are permanent

in nature and have had a serious effect on her well-being.

11
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 12 of 14

44. _Asadirect and proximate result of the collision that forms the basis of this lawsuit,

Chantelle and Nathaniel Campbell have severe personal injuries and damages. Chantelle and

Nathaniel’s damages include, but not limited to, the following:

a. Medical expenses incurred in the past;
b. Medical expenses in the future;
c. Physical pain and suffering in the past’
d. Physical pain and suffering in the future;
é. Mental anguish and emotional distress in the past;
f. Mental anguish and emotional distress in the future;
g. Lost wages sustained in the past;
h. Loss of earning capacity in the future;
i. Physical impairment in the past;
j Physical impairment in the future;
k. Physical disfigurement in the past;
L. Physical disfigurement in the future;
m. Loss of enjoyment of life in the past;
n. Loss of enjoyment of life in the future;
oO. Any other actual or special damages in an amount to be proved at trial and
as allowed by law; and
p. Punitive damages in the maximum amount allowed by law.
45. Chantelle and Nathaniel Campbell’s damages exceed the minimum jurisdictional

limit of the court. Chantelle and Nathaniel Campbell reserve the right to plead additional and/or

more specific damages in the future as additional information becomes available.

46. Plaintiffs seek fair and reasonable compensation for their damages together with

pre-judgment and post-judgment interest at the maximum amount for the maximum period allowed

12
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 13 of 14

by law.
PUNTIVE/EXEMPLARY DAMAGES

47. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
herein.

48. Defendants’ acts and/or omissions described herein demonstrate a total disregard
for the laws, rules, and regulations of the State of New Mexico, and constitute sufficient evidence
to justify an award of punitive damages to Plaintiff.

49. Defendants’ acts and/or omissions were malicious, willful, reckless, grossly
negligent and/or wanton as those terms are defined in New Mexico law, and Defendants were
consciously indifferent to the life and wellbeing of the New Mexico public, including Nathaniel
and Chantelle Campbell. Accordingly, Plaintiffs are entitled to an award of punitive damages
against Defendants in the maximum amount allowed by law.

DAMAGES CONSIDERED SEPARATELY

50. Plaintiffs respectfully assert their request that they be allowed to have the elements
of damages considered separately and individually for the purpose of determining the sum of
money that will fairly and reasonably compensate Chantelle and Nathaniel Campbell for their
injuries, losses and damages incurred, and to be incurred, and that each element of their damages
be considered separately and individually, segregating the past and future losses, so that the

amount of pre-judgment interest due to them may be computed.

 

CONDITIONS PRECEDENT
51. All conditions precedent to Plaintiffs’ claim for relief have been performed or have
occurred.
PRAYER

52. Plaintiff prays for judgment in his favor and against Defendants US Express

13
Case 1:21-cv-00615-LF-SMV Document1 Filed 07/02/21 Page 14 of 14

Logistics II LLC; and James Edward Hoffman, for the following:
a. Special and actual damages as alleged herein and/or proven at trial;
b. Punitive damages in the maximum amount allowed by law;
c. Prejudgment interest from the date of injury through the date of judgment, at
the maximum rate allowed by law;
d. Post-judgment interest at the maximum rate allowed by law;
e. Costs incurred in the prosecution of this action; and
f. Any and all such other and further relief, whether in law or in equity, to which

Plaintiffs may be justly entitled.

Respectfully submitted,

SLOAN, HATCHER, PERRY, RUNGE,
ROBERTSON, SMITH & JONES

JOHN D. SLOAN, JR
jsloan@sloanfirm.com
FRANCHESKA M. BARDACKE
foardacke@sloanfirm.com

509 Roma NW

Albuquerque, NM 87102
Telephone: (903) 757-7000

Fax: (505) 372-1381

 

ATTORNEYS FOR PLAINTIFFS

14
